DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/26/2022 has been entered.  Claims 1, 3, 5, 8, 10, 12, 14, 16, and 18 have been amended.  Claims 6, 13, and 19 were previously cancelled.  Claims 1-5, 7-12, 14-18, and 20 are pending.

Response to Amendment and Response to Arguments
The rejection of claims 1-5, 7-12, 14-18, and 20 under § 101 has been withdrawn in light of Applicant’s claim amendments.  The claims are directed to eligible subject matter.

The nonstatutory double patenting rejection of claims 1-5, 7-12, 14-18, and 20 is maintained and has been updated below to reflect the claim amendments.

Applicant’s claims amendments and supporting arguments with respect to the rejections of claims 1-5, 7-12, 14-18, and 20 under § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of newly found prior art reference by DeCandia et al., cited in the Form 892 mailed 09/21/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“determining, by a processing device” should be amended “determining, by [[a]] the processing device” for proper antecedent basis.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 9, and 15 of parent U.S. Patent No. 10,324,919 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and anticipate the claims of the reference patent.  The claims within each of the two recite similar limitations, and a representative mapping of a method claim from each appears below.

USPN 10,324,919 – Claim 2
Application No. 16/443,742 – Claim 1
A method comprising: 

receiving a request that identifies an object to store in a storage system, wherein the request comprises a custom path for the object that represents content of the object, wherein the custom path for the object that is identified in the request comprises a hash value resulting from a hash algorithm; 
wherein the custom path for the object that is identified in the request comprises [[a]] the hash value resulting from [[a]] the hash algorithm being applied to content of the object that is identified in the request.

selecting, by a processing device, one or more other objects in the storage system that have a respective custom path that is similar to the custom path in the request, wherein the one or more other objects having the respective custom path that is similar to the custom path in the request comprises content that is similar to the content of the object that is identified in the request; 

determining which data store in the storage system stores the one or more other objects having the respective custom path that is similar to the custom path in the request; and 



routing the object identified in the request to a storage node corresponding to the data store to store the object in the data store with the one or more other objects.
A method comprising: 

receiving, by a processing device, a request to perform an operation for an object in a storage system, wherein the request comprises a custom path for the object that represents content of the object, wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of the object; 
















determining, by a processing device, a storage node of the storage system comprising a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request; and 

performing, by the processing device, the operation for the object using the data store of the determined storage node.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Dynamo: Amazon’s Highly Available Key-value Store” by DeCandia, et al. (published in 2007, cited in the Form 892 mailed 09/21/2022, hereinafter “DeCandia”).

	Regarding claim 1, DeCandia teaches 
A method comprising: 
receiving, by a processing device, a request to perform an operation for an object in a storage system [DeCandia, page 209, § 4.1, get() and put() operations], wherein the request comprises a custom path for the object that represents content of the object [DeCandia, pages 209 & 210, § 4.2, “Each data item identified by a key is assigned to a node by hashing the data item’s key to yield its position on the ring, and then walking the ring clockwise to find the first node with a position larger than the item’s position.”], wherein the custom path for the object comprises a hash value resulting from a hash algorithm applied to content of the object [DeCandia, page 209, § 4.1, second paragraph, the key is part of the “content” of the object]; 
determining, by a processing device, a storage node of the storage system comprising a data store that stores one or more other objects having a respective custom path corresponding to the custom path in the request [DeCandia, pages 209 & 210, § 4.2, partitioning scheme and virtual nodes]; and 
performing, by the processing device, the operation for the object using the data store of the determined storage node [DeCandia, page 211, § 4.5, execution of get() and put() operations].

	Regarding claim 2, DeCandia teaches the method of claim 1, wherein the operation comprises at least one of: storing the object in the storage system, retrieving the object from the storage system, or deleting the object from the storage system [DeCandia, page 209, § 4.1, get() and put() operations].

Regarding claim 3, DeCandia teaches the method of claim 1, wherein determining the storage node of the storage system comprising the data store that stores the one or more other objects comprises: 
identifying, from an index data structure associated with the data store, the one or more other objects having the respective custom path corresponding to the custom path in the request [DeCandia, pages 210 & 211, § 4.4 (last full paragraph of page 210 and paragraph spanning pages 210 & 211), vector clocks are a list of different versions of an object]; and 
determining a storage node identifier associated with the identified one or more other objects [DeCandia, pages 210 & 211, Figure 3 and § 4.4 (last full paragraph of page 210 and paragraph spanning pages 210 & 211), all objects at leaves are returned].

Regarding claim 4, DeCandia teaches the method of claim 3, wherein identifying the one or more other objects comprises: 
extracting the hash value from the custom path of the object [DeCandia, pages 209 & 210, § 4.2, partitioning scheme and virtual nodes]; 
searching the index data structure for one or more custom paths that comprise a hash value corresponding to the extracted hash value [DeCandia, pages 209 & 210, § 4.2, partitioning scheme and virtual nodes]; 
selecting one or more custom paths that comprise the corresponding hash value [DeCandia, pages 209 & 210, § 4.2, partitioning scheme and virtual nodes]; and 
identifying the one or more other objects associated with the one or more selected custom paths [DeCandia, pages 210 & 211, Figure 3 and § 4.4 (last full paragraph of page 210 and paragraph spanning pages 210 & 211), all objects at leaves are returned].

Regarding claim 5, DeCandia teaches the method of claim 1, wherein performing the operation for the object using the data store comprises: routing, to the storage node, instructions for the storage node to perform the operation of the request [DeCandia, page 211, § 4.5, first paragraph].

Regarding claim 7, DeCandia teaches the method of claim 1, wherein the request comprises metadata that identifies the hash algorithm [DeCandia, page 209, § 4.1, context encodes system metadata about the object].

	Claims 8-12 recite limitations similar to those recited in claims 1-5, respectively, and are rejected for the same reasons discussed above.

	Claims 14-18 & 20 recite limitations similar to those recited in claims 1-5 & 7, respectively, and are rejected for the same reasons discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
USPN 7,925,624 B2 (Vosshall, et al.):  The subject matter of this patent corresponds to the NPL DeCandia, et al., appearing the Form 892 mailed 09/21/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        10/07/2022